                                                                                                                          5xb
                  Case: 1:19-cr-00928 Document #: 1 Filed: 12/12/19 Page 1 of 5 PageID #:1

aO qt   G.r. t t/t t) C
                                     UNITED STATES DISTRICT COURT                    I      ! I- I- IJ
                                     NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION                                Lru 1 !     2019


UNITED STATES OF AMERICA                                                         Magistrate Judgu $ill:rcy l. Schenkier
                                                         CASE   NUMBER:          United States District Court
                          v.

JASMINE A. STANLEY,
                                                         19C          R               gP,8
                                                                      MAGISTRATE JUDGT SCHENKIER
                                          CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge
and belief.
         On or about October         !6, 2019, at Chicago, in the Northern District of Illinois,            Eastern
Division, and elsewhere, the defendant violated:
        Code Section                                   Offense Description,

        Title 18, United States Code, Section          knowingly employed and used a minor, namely
        2251(a)                                        Victim A, to engage in sexually explicit conduct
                                                       for the purpose of producing a visual depiction of
                                                       such conduct, which visual depiction defendant
                                                       knew and had reason to know would             be
                                                       transported and transmitted using any means
                                                       and facility of interstate and foreign commerce,
                                                       and which visual depiction was transported and
                                                       transmitted using any means and facility of
                                                       interstate and foreign commerce

    This criminal complaint is based upon these facts:
        X    Continued on the attached sheet.


                                                           Task Force Officer, Federal Bureau of
                                                           Investigation (FBI)

Sworn to before me and signed in my presence.

 Date: December 12. 2019


 City and state: Chicaeo. Illinois                      SIDNEY I. SCHENKIER. U.S. Magistrate Judge
                                                                      Printed name and Title
      Case: 1:19-cr-00928 Document #: 1 Filed: 12/12/19 Page 2 of 5 PageID #:1




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                     AFFIDAVIT

       I, ANTHONY STACK, being duly sworn, state as follows:

       1.    I am a Task Force Officer with the Federal Bureau of Investigation, and

have been so employed since approximately January 20L2. Since 2003,I have been

employed by the Cook County Sheriffs Police Department, where           I   have been a

member of the Child Exploitation Unit since 2008. My current responsibilities include

the investigation of child exploitation and child pornography.

      2.     This affidavit is submitted in support of a criminal complaint alleging

that Jasmine A. STANLEY, has violated Title 18, United States Code, Section
225I(a). Because this affidavit is being submitted for the limited purpose of
establishing probable cause in support of a criminal complaint charging STANLEY

with production of child pornography, I have not included each and every fact known

to me concerning this investigation. I have set forth only the facts that I believe are

necessary to establish probable cause to believe that the defend.ant committed the

offense alleged in the complaint.

      3.     This affidavit is based on my personal knowledge, and on information I

have received from other law enforcement personnel and from persons with

knowledge regarding relevant facts, including Jasmine STANLEY.
      Case: 1:19-cr-00928 Document #: 1 Filed: 12/12/19 Page 3 of 5 PageID #:1




I.     FACTS SUPPORTING PROBABLE CAUSE

       4.     According to records provided to law enforcement by Facebook.com, on

October L6, 2019, a Facebook account registered to the defendant, with an email

address of jasminestamley25@gmail.com1, transmitted a total of 5 sexually explicit

images of Victim A s pubic area to Individual A s Facebook account through the

Facebook.com website.

       5.    According to the records provided by Facebook, on October 16, 2019, the

defendant engaged in an online chat with Individual A, who instructed the defendant

to take sexually explicit photographs of Victim   A.   For example, in one exchange afber

defendant sent Individual    A multiple sexually explicit photographs of Victim A s
pubic area, Individual A instructed the defendant to "Open it up a lil." The defendant

responded by using her fi.ngers to spread open Victim A's vagina and defendant then

took a photograph of Victim A's pubic area and transmitted the photograph to

Individual A through the Facebook.com platform.

       6.     On December 11, 2019, defendant was interviewed by law enforcement

in a video-recorded interview. After being informed of her Miranda rights             and

agreeing to speak to law enforcement, defendant acknowledged that she was the user

of the Facebook account that transmitted the images of child pornography to
Individual A. The defendant further explained that in October 2019 she drove from



I During her interview with law enforcement on December 11, 20L9, defendant stated that
when she originally registered her gmail account she mistakenly typed "stamley'' instead of
"stanley" and decided to keep the address with the typo.
     Case: 1:19-cr-00928 Document #: 1 Filed: 12/12/19 Page 4 of 5 PageID #:1




Chicago, Illinois   to Wisconsin to pick up Victim A, who defendant stated was
approximately 1 year old, for purposes of the defendant babysitting Victim A for a

one week time period. The defendant stated      that after transporting Victim A back to

Chicago she later engaged in a conversation with Individual A utilizing defendant's

Facebook account.

      7.     The defendant explained that during her online conversation with

Individual A, Individual A offered her approximately $700 to take sexually explicit

photographs of Victim     A.   Defendant stated she sent Individual    A her electronic
banking information for purposes of Individual        A   sending her the money. The

defendant acknowled.ged that during this conversation with Individual A she took

multiple sexually explicit photographs of Victim A and manipulated Victim A's

vagina as instructed by Individual A in one of the photographs.

      8.     The defendant stated that she used her I-Phone to take the sexually

explicit images of Victim   A.   The defendant further acknowledged that she utilized

her i-Phone to access her Facebook.com account and to transmit the images of Victim

A to Individual   A.   Based on my training and experience,   I know that i-Phones   are

manufactured outside the United States.

      9.     The defendant viewed and initialed the recovered child pornography

images recovered foom the defendant's Facebook account and acknowledged that she

took the photographs and transmitted them to IndividualA. The defendant identified

Victim A as a one year old minor female.


                                            3
     Case: 1:19-cr-00928 Document #: 1 Filed: 12/12/19 Page 5 of 5 PageID #:1




      10.    Based on the above information, there is probable cause to believe that

Jasmine STANLEY knowingly employed and used a minor, namely Victim A, to

engage in sexually explicit conduct for the purpose of producing a visual depiction of

such conduct, which visual depiction defendant knew and had reason to know would

be transported and   transmitted using any means and facility of interstate and foreign

commerce, and which visual d.epiction was transported and transmitted using any

means and facility of interstate and foreign commerce.

      FURTHER AFFIANT SAYETH NOT.



                                                  thony Stack'

                                               Federal Bureau of Investigation

Subscribed and sworn
            i\12th day of December, 20L9

                  I Schenkier
